Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of November
10, 2011 by and between Quepasa Corporation, a Nevada corporation (the
“Company”), and the person identified on the signature page of this Agreement
(the “Investor”).
 
WHEREAS, pursuant to that certain Commitment Letter dated July 19, 2011 (as
amended, the “Commitment Letter”), the Investor agreed to provide the Company
with $5,000,000 (the “Commitment”) in equity financing solely for the purpose of
funding a portion of the aggregate consideration to be paid to Insider Guides,
Inc. (the “Target”) stockholders in connection with the Agreement and Plan of
Merger dated July 19, 2011 between the Company, Target and IG Acquisition
Company (the “Merger”).
 
WHEREAS, the Company received additional financing from Harvest Small Cap
Partners, LP and Harvest Small Cap Partners Master, LTD. (the “Other Investors”)
and agreed to provide certain registration rights to the Other Investors in
order to induce the Other Investors to enter into that certain securities
purchase agreement with the Company dated September 20, 2011, whereby the Other
Investors purchased shares of Series A Preferred Stock of the Company.
 
WHEREAS, the Investor has elected to provide the Commitment on the same terms as
the Company provided to the Other Investors by having the Company (i) issue to
the Investor Series A-1 Preferred Stock (the “Preferred Stock”) under the terms
and conditions provided for in that certain securities purchase agreement dated
as of even date herewith (the “Purchase Agreement”) and (ii) provide certain
registration rights to the Investor in connection with the issuance of the
Preferred Stock.
 
Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:
 
1.            Definitions.  Unless the context otherwise requires, the
capitalized words and terms defined in this Section 1 shall have the meanings
herein specified for all purposes of this Agreement, applicable to both the
singular and plural forms of any of the terms herein defined.
 
“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.
 
“Board” means the Board of Directors of the Company.
 
“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.
 
“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.
 
 
 

--------------------------------------------------------------------------------

 
“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.
 
“Effective Date” is a date 60 days from the date of the Purchase Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).
 
“Excluded Forms” means registration statements under the Securities Act on Forms
S-4 and S-8, or any successors thereto.
 
“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.
 
“Non-Registered Shares” has the meaning assigned to it in Section 2 of this
Agreement.
 
“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.
 
“Purchase Agreement” has the meaning assigned to it in the Whereas clause of
this Agreement.
 
The terms “register” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.
 
“Registrable Securities” means the Common Stock issuable upon the conversion of
the Shares, including any securities of the Company issued or issuable with
respect to such Common Stock by way of a stock dividend or stock split or in
connection with a combination, recapitalization, share exchange, consolidation
or other reorganization of the Company.
 
“Rule 144” is defined in Section 7 of this Agreement.
 
“Securities Act” means the Securities Act of 1933 (or successor statute).
 
“Selling Expenses” means all selling commissions, discounts, finder’s fees,
stock transfer taxes and counsel fees and expenses of the Investor, if any,
applicable to the Registrable Securities registered by the Investor.
 
“Shares” means the shares of Preferred Stock issued pursuant to the Purchase
Agreement.
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.             Required Registration.
 
(a)           As soon as practicable following the date of this Agreement, the
Company shall file with the Commission a registration statement on Form S-3 or
such other form as may be appropriate in order to permit the Investor to
publicly sell the Common Stock underlying the Shares.
 
(b)           If the Company fails to cause the registration statement to be
declared effective by the Effective Date, or if the Investor is required to
discontinue its sale of Registrable Securities under Section 4(b) for a period
of more than 30 days then the Conversion Price of the Shares shall be reduced in
the manner described in the Purchase Agreement and the Certificate of
Designations for the Preferred Stock.
 
3.             Obligations of the Company.  The Company shall:
 
(a)           use commercially reasonable efforts to prepare and file with the
Commission a registration statement with respect to such Registrable Securities
and use commercially reasonable efforts to cause such registration statement to
become effective by the Effective Date and to remain effective as otherwise
provided in this Agreement;
 
(b)           use commercially reasonable efforts to prepare and file with the
Commission such amendments to such registration statement (including
post-effective amendments) and supplements to the prospectus included therein as
may be necessary to keep such registration statement effective, subject to the
qualifications in Section 4(a), and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Investor set forth in
such registration statement;
 
(c)           furnish to the Investor such number of copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus), in
conformity with the requirements of the Securities Act, and such other
documents, as the Investor may reasonably request, in order to facilitate the
public sale or other disposition of the Registrable Securities owned by the
Investor;
 
(d)           use all commercially reasonable efforts to make such filings under
the securities or blue sky laws to enable the Investor to consummate the sale in
such jurisdiction of the Registrable Securities owned by the Investor;
 
(e)           notify the Investor at any time when a prospectus relating to
their Registrable Securities is required to be delivered under the Securities
Act, of the Company’s becoming aware that the prospectus included in the related
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investor a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
 
 
- 3 -

--------------------------------------------------------------------------------

 
(f)           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;
 
(g)           to use commercially reasonable efforts to cause Registrable
Securities to be quoted on each trading market and/or in each quotation service
on which the Common Stock of the Company is then listed or quoted; and
 
(h)           notify the Investor of any stop order threatened or issued by the
Commission and take all actions reasonably necessary to prevent the entry of
such stop order or to remove it if entered.
 
4.             Other Procedures.
 
(a)           Subject to the remaining provisions of this Section 4(a) and the
Company’s general obligation to use commercially reasonable efforts under
Section 3, the Company shall be required to maintain the effectiveness of a
registration statement until the earlier of (i) the sale of all Registrable
Securities, or (ii) 24 months from the date of this Agreement.  Provided,
however, that the Company shall not be required to file any post-effective
amendment to any registration statement or file any prospectus supplement under
Rule 424(b)(3) of the Securities Act beginning six months from the date of this
Agreement unless and until the Company fails to file with the Commission a Form
10-Q or Form 10-K within the time required by the rules of the Commission
including Rule 12b-25 (or any successor rule).  The Company shall have no
liability to the Investor for delays in the Investor being able to sell the
Registrable Securities (i) as long as the Company uses commercially reasonable
efforts to file a registration statement, amendments to a registration
statement, post-effective amendments to a registration statement or supplements
to a prospectus contained in a registration statement (including any amendment
or post effective amendments), (ii) where the required financial statements or
auditor’s consents are unavailable or (iii) where the Company would be required
to disclose information at a time when it has no duty to disclose such
information under the Securities Act, the Exchange Act, or the rules and
regulations of the Commission.
 
(b)           In consideration of the Company’s obligations under this
Agreement, the Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(e) herein, the
Investor shall forthwith discontinue his sale of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by said Section 3(e).
 
(c)           The Company’s obligation to file any registration statement or
amendment including a post-effective amendment, shall be subject to the Investor
furnishing to the Company in writing such information and documents regarding
such Investor and the distribution of such Investor’s Registrable Securities as
may reasonably be required to be disclosed in the registration statement in
question by the rules and regulations under the Securities Act or under any
other applicable securities or blue sky laws.  The Company’s obligations are
also subject to the Investor promptly executing a reasonable representation
letter concerning compliance with Regulation M under the Exchange Act (or any
successor rule or regulation).  If the Investor fails to provide all of the
information required by this Section 4(c), the Company shall have no obligation
to include its Registrable Securities in a registration statement or it may
withdraw such Investor’s Registrable Securities from the registration statement
without incurring any penalty or otherwise incurring liability to the Investor.
 
 
- 4 -

--------------------------------------------------------------------------------

 
(d)           If any such registration or comparable statement refers to the
Investor by name or otherwise as a stockholder of the Company, but such
reference to the Investor by name or otherwise is not required by the Securities
Act or the rules thereunder, then the Investor shall have the right to require
the deletion of the reference to the Investor, as may be applicable.
 
(e)           In connection with the sale of Registrable Securities, the
Investor shall (if required by law) deliver to each purchaser a copy of any
necessary prospectus and, if applicable, prospectus supplement, within the time
required by Section 5(b) of the Securities Act.
 
5.             Registration Expenses.  In connection with any registration of
Registrable Securities pursuant to Section 2, the Company shall, whether or not
any such registration shall become effective, from time to time, pay all
expenses (other than Selling Expenses) incident to its performance of or
compliance, including, without limitation, all registration, and filing fees,
fees and expenses of compliance with securities or blue sky laws, word
processing, printing and copying expenses, messenger and delivery expenses, fees
and disbursements of counsel for the Company and all independent public
accountants and other Persons retained by the Company.
 
6.             Indemnification.
 
(a)           The Company shall indemnify and hold harmless each Investor, from
and against any losses, claims, damages or liabilities, joint or several, to
which each Investor may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any registration statement under which
such Registrable Securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto, or any document incident to registration or qualification
of any Registrable Securities pursuant to Section 3(d) herein, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading or, with respect to any prospectus, necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or any violation by the Company of the Securities Act, the
Exchange Act, or state securities or blue sky laws applicable to the Company and
relating to action or inaction required of the Company in connection with such
registration or qualification under the Securities Act or such state securities
or blue sky laws.  If the Company fails to defend the Investor as required by
Section 6(c) herein, it shall reimburse (after receipt of appropriate
documentation) each Investor for any legal or any other out-of-pocket expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable to an Investor in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in said registration statement, said preliminary prospectus, said
prospectus, or said amendment or supplement or any document incident to
registration or qualification of any Registrable Securities pursuant to Section
3(d) hereof in reliance upon and in conformity with written information
furnished to the Company by such Investor specifically for use in the
preparation thereof or information omitted to be furnished by such Investor.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(b)           Each Investor shall indemnify and hold harmless (in the same
manner and to the same extent as set forth in Section 6(a)) the Company, each
director of the Company, each officer of the Company who signs such registration
statement, the Company’s auditors and attorneys, and any Person who controls the
Company within the meaning of the Securities Act, with respect to (i) any untrue
statement or omission from such registration statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, if such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to the Company by such Investor
specifically for use in the preparation of such registration statement,
preliminary prospectus, final prospectus or amendment or supplement or (ii) from
any other act or failure to act by the Investor.
 
(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 6(a) or (b),
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action.  The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is materially damaged or
prejudiced by the delay.  In case any such action is brought against an
indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense thereof, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so as to assume the defense
thereof, the indemnifying party shall be responsible for any legal or other
expenses subsequently incurred by the indemnifying party in connection with the
defense thereof, provided, however, that, if counsel for an indemnified party
shall have reasonably concluded that there is an actual or potential conflict of
interest between the indemnified and the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action on behalf of
such indemnified party, and such indemnifying party shall reimburse such
indemnified party and any Person controlling such indemnified party for the fees
and expenses of counsel retained by the indemnified party which are reasonably
related to the matters covered by the indemnity agreement provided in this
Section 6; provided, further, that in no event shall any indemnification by an
Investor under this Section 6 exceed the net proceeds from the sale of
Registrable Securities received by the Investor.  No indemnified party shall
make any settlement of any claims indemnified against hereunder without the
written consent of the indemnifying party, which consent shall not be
unreasonably withheld.  In the event that any indemnifying party enters into any
settlement without the written consent of the indemnified party the indemnifying
party shall not consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff of a release of such indemnified party from all liability
in respect to such claim or litigation.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which under any indemnified
party makes a claim for indemnification pursuant to this Section 6, but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and such Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and such Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations.  Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such registration statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
 
(e)           Notwithstanding any of the foregoing, if, in connection with an
underwritten public offering of the Registrable Securities, the Company, the
Investor and the underwriters enter into an underwriting agreement relating to
such offering which contains provisions covering indemnification among the
parties, then the indemnification provision of this Section 6 shall be deemed
inoperative for purposes of such offering.
 
(f)           Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the indemnified party
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made.
 
7.           Rule 144.  For two years from the date of this Agreement, the
Company covenants that it will file the reports required to be filed under the
Exchange Act and the rules and regulations adopted by the Commission thereunder
(or, in the event that the Company is not required to file such reports, it will
make publicly available information as set forth in Rule 144(c) promulgated
under the Securities Act), and it will take such further action as the Investor
may reasonably request, or to the extent required from time to time to enable
the Investor to sell their Registrable Securities without registration under the
Securities Act within the limitation of the exemption provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adopted by the Commission
(collectively, “Rule 144”).
 
8.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.
 
 
- 7 -

--------------------------------------------------------------------------------

 
9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.
 
10.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.
 
11.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight next business day delivery, or by facsimile delivery followed
by overnight next business day delivery, as follows:
 
To the Company:
Quepasa Corporation

 
324 Datura Street, Suite 114

 
West Palm Beach, FL 33401

 
Attention: Michael Matte, Chief Financial Officer

 
Facsimile: (561) 651-9984

 
With a Copy to:
Michael D. Harris, Esq.

 
Harris Cramer LLP

 
3507 Kyoto Gardens Dr., Suite 320

 
Palm Beach Gardens, FL 33410

 
Facsimile: (561) 659-0701

 
To the Investor:
At the address on the signature page

 
or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted from the date of transmission.
 
12.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding relating to this
Agreement is filed, the prevailing party shall be entitled to an award by the
court of reasonable attorneys’ fees, costs and expenses.
 
13.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.
 
14.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.
 
15.           Governing Law.  This Agreement will be governed by and construed
and enforced under the internal laws of the State of New York, without reference
to principles of conflict of laws or choice of laws.  Each party hereby
irrevocably waives any right it may have, and agrees not to request a jury trial
for the adjudication of any dispute hereunder or in connection herewith or
arising out of this Agreement or any transaction contemplated hereby.
 
16.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.
 
[Remainder of page intentionally left blank; signatures follow]
 
 
- 8 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.
 
 
 
THE COMPANY:

 
 
QUEPASA CORPORATION

 
 
 
By: _________________________________

 
Michael Matte, Chief Financial Officer

 
 
 
INVESTOR:

 
 
MEXICANS & AMERICANS TRADING TOGETHER, INC.

 
 
 
By: _________________________________

 
Andres Gonzalez-Saravia Coss, President

 
 
 
Address:
5150 N. Loop 1604 West
San Antonio, Texas 78249
Attention:  Andres Gonzalez-Saravia Coss